Citation Nr: 1439962	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to January 1978 and from September 1979 to April 1981.  He also had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded the Veteran's claim in October 2012, and the case has since been returned to the Board for adjudication.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

The preponderance of the evidence is against finding that a currently diagnosed low back disability is related to service.


CONCLUSION OF LAW

The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The September 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service personnel and VA medical treatment records have been obtained.  VA has, consistent with the Board's remand directives, made exhaustive efforts to obtain any additional service treatment records.  No additional records were obtained; there are no further efforts which can be made.  The Veteran was notified that no additional records were obtained by way of the September 2013 supplemental statement of the case and a letter dated in January 2013.  He was also informed of alternate sources of evidence that could supplement the available service treatment records.  Under such circumstances, when records were lost due to no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The Veteran did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A VA examination was afforded the Veteran in September 2013; the examiner made all required clinical findings and rendered the requested medical opinion with a rationale.  Where information sought could not be produced, the failure was explained.  The Veteran has not argued, and the record does not reflect, that this examination and opinion is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.306.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background and Analysis

The Veteran contends that his current low back disability is due to an in-service fall in 1979.  He asserted that he fell off the hood of his truck onto concrete and injured his back.  Following a trip to sick call, he was taken off duty in construction equipment and then served as a supply clerk.  He maintains that his post-service back injury in 1994 was an aggravation of the injury he incurred in service, and he has experienced back problems since discharge from active duty.  He denied any post-service treatment until 1994.  

As noted above, the Veteran's service treatment records are unavailable.  The Board has presumed for purposes of this decision that the Veteran indeed injured his back during service following a fall.  

After service, it appears that the Veteran's first medical treatment for back problems was in the mid-1990s.  The Veteran injured his back on the job in August 1994, and subsequently filed for workers' compensation benefits.  In conjunction with his workers' compensation evaluations, the Veteran did not report any prior back injury-including his fall during military service.  

In a January 1999 VA treatment note, the Veteran reported having chronic back pain since his 1997 back surgery.  At the time of the treatment, he did not report any in-service injury.  

In September 2013, the Veteran was afforded a VA examination of the spine, during which he reported injuring his back during service.  The examiner diagnosed lumbago.  The examiner noted the Veteran's reported in-service injury to his back following a fall from a truck and subsequent MOS change during service.  He advised that he injured his back in 1994 following a work-related injury.  The Veteran related that he received compensation from his employer at the time of his 1994 injury.  The examiner reviewed the claims file and noted private treatment records show the onset of back pain was around August 1994, and later records indicate that the Veteran's described pain was more than what would be expected for his objective pathology.  He underwent back surgery in April 1997.  The Veteran reported constant and unrelenting back pain.  Following physical examination, the examiner noted that the Veteran's back examination was "surprisingly-normal," and although he complained of pain, he exhibited no objective evidence of pain.  

Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's low back disability is less likely than not related to his military service.  In other words, the examiner found that the Veteran's current back disability is unrelated to the in-service back injury from a fall and it is more likely than not due to the work-related back injury in 1994.  In reaching this conclusion, the examiner noted that the post-service medical records do not show any reference to an in-service injury, nor is there any objective evidence of any chronic back complaints between service and the 1994 work injury.  All medical records dated in the mid-1990s show the onset of his back pain was in conjunction with the 1994 work-related injury.  Additionally, the examiner found it significant that the Veteran's reported pain in the mid-1990s was found to be out of proportion to his back pathology-which is also what is found on the instant examination.  The examiner noted that although "there are a lot of subjective complaints reported today his back exam was completely normal and his back function was completely normal."  There is no clinical opinion to the contrary.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  

The Board must agree with the 2013 VA examiner, and find that the evidence of record is against a showing of a nexus between the current diagnosis and service.

First, the Board notes that lumbago is not a listed presumptive condition under 38 C.F.R. § 3.309, and so service connection under such a theory is not available here.  Radiographic evidence repeatedly fails to show any degenerative joint disease, or arthritis, which is listed, and in any case the earliest documented showing of a back disability was in 1994, long after expiration of any potentially applicable presumptive period.  38 C.F.R. § 3.307.

Second, the weight of the evidence is against a showing of a nexus on a direct basis.  The sole medical opinion of record is negative, and is based on a history the Board finds to be accurate.  Although the Veteran currently alleges an in-service back injury and symptomatology thereafter, contemporaneous records refute the allegations that he had residuals of the back injury he incurred in service.  The Veteran did not report any previous back problems or injuries in conjunction with his treatment for back problems in the mid-1990s.  This information provided by the Veteran in conjunction with his treatment is highly probative and conflicts with his current statements that he had an injury in service which resulted in continuing symptoms.  He is competent to describe the symptoms, such as pain, he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, continuity of symptoms cannot offer an alternative avenue to service connection for non-listed conditions.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes as well that in light of the contradictory statements made by the Veteran regarding back problems since service, the credibility of any reports of in-service onset and chronicity of symptoms since then must be questioned.  The Board in fact finds the Veteran's contrary assertions of onset and pain since service to lack credibility and they are given no probative value.  In short, they are inconsistent with statements traditionally ascribed great credibility, those made in connection with treatment.  See  Fed. R. Evid. 803(4) (A patient has a strong motivation to be truthful when speaking to a physician for purposes of diagnosis and treatment.  McCormick §266, p. 563).

In sum, the sole competent and credible medical opinion of record is against the claim.  Even assuming the Veteran injured his back in service as contended, the evidence is against a finding the presence of back symptoms between service and his post-service back injury in 1994, or of any other residuals of an in-service injury.  In the absence of a showing of nexus, entitlement to the benefit sought is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


